UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [x] Quarterly report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended: March 31, 2011 or [] Transition report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 36-2678171 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 307 North Michigan Avenue, Chicago, Illinois (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: 312-346-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes: xNo: ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: x No: ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "accelerated filer", "large accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:¨ No:x Class Shares Outstanding March 31, 2011 Common Stock / $1 par value There are 42 pages in this report OLD REPUBLIC INTERNATIONAL CORPORATION Report on Form 10-Q / March 31, 2011 INDEX PAGE NO. PART I FINANCIAL INFORMATION: CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 - 14 MANAGEMENT ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 15 - 38 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 39 CONTROLS AND PROCEDURES 39 PART II OTHER INFORMATION: ITEM 1 – LEGAL PROCEEDINGS 40 ITEM 1A – RISK FACTORS 40 ITEM 6 – EXHIBITS 40 SIGNATURE 41 EXHIBIT INDEX 42 2 Old Republic International Corporation and Subsidiaries Consolidated Balance Sheets ($ in Millions, Except Share Data) (Unaudited) March 31, December 31, Assets Investments: Available for sale: Fixed maturity securities (at fair value) (amortized cost: $8,132.8 and $8,070.4) $ $ Equity securities (at fair value) (adjusted cost: $402.7 and $402.8) Short-term investments (at fair value which approximates cost) Miscellaneous investments Total Other investments Total investments Other Assets: Cash Securities and indebtedness of related parties Accrued investment income Accounts and notes receivable Federal income tax recoverable: Current Deferred Prepaid federal income taxes Reinsurance balances and funds held Reinsurance recoverable:
